Citation Nr: 9930194	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-03 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a postoperative 
herniated lumbar disc, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1957 to June 
1959.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the Department of 
Veterans Affairs Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim of entitlement 
to an increased rating for a postoperative herniated lumbar 
disc, rated as 60 percent disabling.  That decision also 
granted his claim of entitlement to service connection for a 
right hip condition, and assigned a 10 percent evaluation to 
that disability, effective December 4, 1996.  The veteran 
timely appealed the denial of the increased rating for the 
lumbar disc disability.  Although the veteran initially 
requested an RO hearing in his February 1998 substantive 
appeal, that hearing request was withdrawn in March 1998.

The Board notes that, in a June 1998 VA Form 646, the 
veteran's representative asserted that the veteran was forced 
to retire early due to his service-connected disabilities.  
This was essentially a claim for a total disability rating 
based on individual unemployability (TDIU).  Such a claim is 
not inextricably intertwined with the current issues on 
appeal, and the RO has not addressed the veteran's 
entitlement to TDIU in the first instance.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine condition is 
manifested by mild paraspinous tenderness without spasm, 
positive root tension signs on the right with buttock and 
thigh pain, claudication and severe right antalgic gait, 
decreased flexion of the lumbar spine, and zero deep tendon 
reflexes in his ankles, resulting in substantial functional 
impairment, to include difficulty walking and inability to 
sit still for more than a few minutes; these symptoms are 
reflective of pronounced intervertebral disc syndrome.  

2.  There is no medical evidence of, or of low back 
disability comparable to, vertebral fracture or ankylosis; no 
additional disability stemming from the lumbar spine 
disability which has not already been service connected; and 
no objective indication that the low back disability, alone, 
has caused marked interference with his employment, 
necessitated frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for the 
postoperative herniated lumbar disc have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5285, 5286, 5293 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
claim for a higher rating for his postoperative herniated 
lumbar disc is "well grounded," meaning his claim is at least 
"plausible ... or capable of substantiation."  See 
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The Board further notes that 
all evidence that is pertinent to this claim has been fully 
developed and VA's "duty to assist" satisfied.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

Disability evaluations are determined by comparing a given 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Here, the veteran's postoperative herniated lumbar disc arose 
from an injury he sustained during his active duty as a 
military police officer, in a struggle with a recalcitrant 
soldier.  In December 1963, he underwent a related 
laminectomy with removal of subdural hematoma.  In April 
1969, the Board granted a 60 percent evaluation of his 
postoperative herniated lumbar disc; that rating has been in 
effect since that time.  He and his representative assert 
that he is entitled to a rating in excess of 60 percent for 
this service-connected disability.  

The veteran's postoperative herniated lumbar disc is rated 
according to the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998) (intervertebral disc syndrome). Under that 
diagnostic code, a maximum schedular evaluation of 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

The evidence pertinent to the claim for an increased rating 
consists of the report of an April 1997 VA compensation and 
pension examination of the veteran's back.  In his report, 
the examiner indicated that he had reviewed the claims file.  
The pertinent medical history portion of that report includes 
notations that the veteran's back had never been particularly 
good, but that the veteran "has been fully functional as a 
police officer over the years."  It was noted that the 
veteran had developed progressive pain, which "recently had 
started to radiate" into the veteran's right buttock and 
groin, and down the anterior aspect of his right thigh.  The 
veteran complained of diffuse weakness in his right lower 
extremity, associated with excruciating pain.  He also 
complained of difficulty with stairs or kneeling.  He denied 
any problems on his left side.  A notation that the veteran 
was currently disabled from the physically demanding aspects 
of his job also was included in the medical history portion 
of the examination report.  

Physical examination revealed that the veteran was in 
"moderate" distress when walking, although the examiner 
noted a "severe" antalgic gait.  The veteran was unable to 
"sit still comfortably" for more than a few minutes.  He 
could heel-and-toe walk from a strength standpoint, but was 
unable to do so from a pain standpoint.  Range of motion of 
the spine was zero degrees extension to 30 degrees of 
flexion, 10 degrees left and right lateral bending, 10 
degrees left and right lateral rotation.  Sensation was 
intact throughout the lower extremities.  Motor was 5 over 5 
on manual testing, although deep tendon reflexes were zero in 
his ankle and knees.  There was positive root tension sign on 
the right with buttock and thigh pain on straight leg raising 
and Lasegue.  There was "marked" right lumbar paraspinous 
spasm and tenderness.  There was "mild" left lumbar 
paraspinous tenderness without spasm.  X-rays of the lumbar 
spine revealed fusion mass from L4-S1 "with severe 
degenerative changes and marked osteophyte formation."  The 
examiner noted that there was no gross atrophy.  The 
assessment was probable lumbar stenosis with secondary spinal 
claudication and root compression.  The examiner commented 
that although manual testing did not document substantial 
muscle weakness, pain causes substantial functional 
limitation to the veteran.  The examiner also noted that all 
of the symptoms that the veteran reported with regard to pain 
and functional limitations from weakness and radiating pain 
down to his buttock and thigh are secondary to his service-
connected spine problem.  

Thus, the evidence demonstrates that the veteran's 
postoperative herniated lumbar disc is manifest by mild left 
paraspinous tenderness without spasm, positive root tension 
signs on the right with buttock and thigh pain, claudication 
and severe right antalgic gait, decreased flexion of the 
lumbar spine, and zero deep tendon reflexes in his ankles, 
resulting in substantial functional impairment, to include 
difficulty walking and inability to sit still for more than a 
few minutes.  The Board finds that, notwithstanding the 
veteran's assertions that his disability has worsened, the 
medical evidence establishes a disability picture, to include 
significant functional loss due to pain and weakness (see 
38 C.F.R. §§ 4.40, 4.4.5; DeLuca v. Brown, 8 Vet. App. 202 
(1995)) that is comparable to pronounced intervertebral disc 
syndrome; hence, the veteran's current 60 percent evaluation 
is appropriate.  See 38 C.F.R. § 4.7.  Furthermore, there is 
no basis for assignment of a higher evaluation.  Because the 
veteran has been assigned the maximum evaluation under 
Diagnostic Code 5293, the only means of obtaining a higher 
evaluation is pursuant to another diagnostic code (DC) or on 
an extra-schedular basis.  

Inasmuch as there is a specific diagnostic code to evaluate 
the veteran's disability, evaluation under another diagnostic 
code, by analogy, does not appear appropriate.  See 38 C.F.R. 
§§ 4.20, 4.27 (prescribing that when a particular disability 
for which the veteran is service-connected is not listed, it 
may be rated by analogy to a closely related disease in which 
not only the functions affected, but also the anatomical 
location and symptomatology, are closely analogous).  See 
also Lendenmann v. Principi, 3 Vet. App. 345, 349-51 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
even if evaluation by analogy was appropriate, only 
Diagnostic Codes 5285 and 5286 provide assignment of an 
evaluation in excess of 60 percent.  Inasmuch as the record 
presents no evidence of, or of disability comparable to, 
residuals of fracture of a vertebra or ankylosis, even 
considering the functional loss attributable to the veteran's 
pain and weakness, there is no basis for evaluation under 
Diagnostic Code 5285 or 5286, respectively. 

Additionally, it is neither claimed nor shown that the 
postoperative herniated lumbar disc manifests a separately 
ratable disability such as foot drop.  Cf. Bierman v. Brown, 
6 Vet. App. 125 (1994).  See also Brannon v. West, 12 Vet. 
App. 32, 34-25 (1998); 38 C.F.R. § 3.310(a) (1998).  Indeed, 
the disability diagnosed on the April 1997 VA examination was 
"lumbar stenosis" (another means of defining intervertebral 
disc syndrome, see Bierman, supra) and the record does not 
contain a pertinent diagnosis of a clinical entity which 
might be separately compensable (versus symptoms attributable 
to the service-connected low back disability, such as 
radiating pain the thigh and buttocks).  See 38 C.F.R. 
§ 4.14; Bierman, 6 Vet. App. at 126; see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  While the veteran's 
postoperative herniated lumbar disc has resulted in secondary 
hip disability, service connection has been granted for that 
such separate condition, the evaluation for which is not at 
issue in the current appeal. 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's low back 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the referral of the of the matter for 
assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. §  3.321(b)(1).

In this regard, the Board notes that there has been no 
showing that the veteran's postoperative herniated lumbar 
disc has caused marked interference with his employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
condition has otherwise rendered impractical the application 
of the regular schedular standards.  Specifically, there is 
no evidence in the file of recent treatment from a doctor for 
his postoperative herniated lumbar disc, much less 
hospitalization therefor.  As regards the effects of the 
service-connected low back disability on his employment, the 
Board acknowledges the April 1997 VA examiner's notation that 
that the veteran was disabled from the "physically 
demanding" aspects of his job; however, such notation 
appears only in the medical history portion of the 
examination report.  As the examiner did not include an 
opinion as to the impact of the veteran's low back disability 
on his employment in his assessment (in which he indicated 
only that the veteran's low back disability resulted in 
substantial impairment), the notation referred to above 
appears to be a mere reiteration of the veteran's history of 
a transfer to a desk job, as reflected in the report of 
November 1970 VA examination, rather than an assessment of 
current impairment.  Further, the representative's assertions 
that the veteran had to retire due service-connected 
disabilities (even if true) does not establish either a basis 
for an increased extra-schedular evaluation for the veteran's 
low back disability; while such assertion may be relevant to 
a claim for a total rating, as noted above, such is not the 
question now before the Board.  In any event, the Board would 
emphasize that the currently assigned 60 percent employment 
evaluation contemplates significant interference with 
employment due to physical limitations attributable to the 
back disability; however, more than that simply has not been 
shown.  In the absence of evidence of such factors as those 
noted above, the Board is not required to remand any of the 
increased rating claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board concludes that, as 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and a rating higher 
than 60 percent for the postoperative herniated lumbar disc 
is not warranted.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 60 percent for the 
postoperative herniated lumbar disc is denied.

REMAND

In the representative's VA Form 646, apparently submitted in 
June 1998, the representative expressed disagreement with the 
RO's evaluation of the veteran's service-connected right hip 
disability.  That statement is sufficient to meet the 
requirements of a valid notice of disagreement (NOD) to 
initiate an appeal regarding the right hip disability.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (1998).  
Thus, the RO must provide the veteran with a statement of the 
case (SOC) concerning the right hip claim and give him an 
opportunity to "perfect" a timely appeal on that issue.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

As the veteran has disagreed with the initial 10 percent 
rating assigned for the right hip disability, the Board has 
characterized that issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Thus, prior to issuance of an 
SOC on the instant issue, the RO should also address the 
propriety of "staged rating" in this case.  Id.  

1.  The RO should adjudicate the claim 
in light of the Fenderson decision noted 
above, specifically addressing the 
propriety of "staged rating."  

2.  Unless the benefits sought are 
granted to the veteran's satisfaction, 
the RO must issue to him and his 
representative an appropriate SOC on the 
issue of the propriety of the initial 10 
percent evaluation assigned for his 
service-connected right hip disability, 
and afford them an opportunity to 
"perfect" a timely appeal on the right 
hip issue so that the matter may be 
returned to the Board for appellate 
consideration.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law, and it is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals





